DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claim(s) 1-3, 6-13, and 15-20 have been amended, there are no new claims and no claim(s) have been cancelled, therefore claim(s) 1-20 is/are pending in the application and have been presented for examination.

Summary
Office Action Summary:
Amendments to the Claim(s) do not change the Examiner’s interpretation of the claims under Broadest Reasonable Interpretation (BRI).
The amendments introduce new issues under 112(b), see rejection below.
Amendments overcome previous objections to Claim 11-17 for minor informalities.
Amendments to the Claim(s) overcome previous rejections under 35 USC 103, therefore the Examiner has entered in new ground(s) of rejection as necessitated by the amendments.
The Applicant’s arguments are moot and do not apply to the current rejection.

Examiner’s Note
Claims 1, 11, and 18 the claim recites "detect[ing] a user computer device associated with a dependent driver inside the vehicle ", the Applicant fails to specify how the user computer device is detected, however in the specification at paragraph 0018, the Applicant states, " The DM computing device may communicate with the user computer device through the DM module stored on the vehicle or on the user computer device, and, for example, via the Internet, Bluetooth®, or any other wired or wireless connection (e.g., Near Field Communication) over one or more radio links or wireless communication channels". Therefore the Examiner interprets the detection of a user computer device associated with a driver inside a vehicle to be any type of wired or wireless connection made between the user computer device and the DM computing device.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim(s) 1, 11 and 18 set forth a series of limitations which recite a “dependent driver” and indicate at the preamble “monitoring driving behavior of a driver”, yet the claims do not identify or determine who is driving the vehicle, the claims as currently drafted are determining that a dependent driver is “inside the vehicle” and/or that a user’s device is inside the vehicle. As such, it is unclear as to who is actually being rewarded, for example if a parent is driving and an 18 year old with a driver’s license (dependent driver) is in the vehicle using their phone, does the parent get the rewards? Or if the 18 year old is not using their phone and the parent is driving, does the 18 year old get the rewards? Do both the 18 year old and the parent rewarded? Suppose the 18 year old is driving and a parent is using the 18 year old’s cellphone to access directions/maps – does the 18 year old get the rewards or not? 
	Since the claims are not identifying a driver it would appear that as long as a “dependent driver” and/or their device/phone is determined to be inside the vehicle than they would be eligible for any rewards regardless of who is actually driving, however for examination purposes the Examiner has interpreted the claims to be rewarding the dependent driver only when the dependent is actually driving. In order to clarify the claims, Examiner recommends that the Applicant amend the claims to recite identifying a specific driver and correlating the driver to a specific device or phone, and then determining the rewards based on the usage of that device, however the Applicant should make sure to cite to support in the specification for any amendments made. Depending claims 2-10, 12-17 and 19-20 do not resolve the above issues and inherit the .
The Examiner finds upon further consideration that it is not clear as to what the Applicant means by a “dependent driver”, at 0023 of the specification (p. 11 as submitted) it appears that a dependent “refers to a child, teenager, and/or any other dependent associated with the parent who owns the vehicle”, this definition appears to fall under the IRS definition of a dependent, however it’s not clear if this is what the claims mean by a “dependent driver”. Does this require, e.g., a DNA testing to establish a parent/child association? Or is any association acceptable – is a girlfriend’s or boyfriend’s teenage child considered “associated”? Is a neighbor’s teenager that is borrowing the car from a named insured “a dependent driver” since they are associated with the named insured and have permission to drive the vehicle? Is a child’s teenage boyfriend or girlfriend “associated” when they have permission to drive the vehicle? The possibilities and confusion as to who is included and/or rewarded appear endless. The Examiner finds that based on the Applicant’s disclosure a “dependent driver” would include any youthful driver of/from/for a parent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4-11, 14-18, and is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 2021/0142419A1), hereafter referred to as "Davis", in view of Iqbal et al (US 9,754,425 B1), hereinafter “Iqbal”, further in view of Gore et al (US 2012/0185282 A1), hereinafter “Gore”.

	Claim 1: Davis discloses, A driver monitoring (DM) computing device for monitoring driving behavior of a driver in real-time (see at least 0005, 0007, 0028), the DM computing device comprising a processor communicatively coupled to a memory, the processor programmed to (0090-0092 processor, memory):
	store, in a database, insurance policy provisions for a vehicle (0044, 0096, policy processing application may interface with the data record storage to retrieve relevant 
	detect a user computer device associated with the dependent driver inside the vehicle (0076, detects any connections to peripheral components or devices, 0102-0103, 0121, identifying the driver using mobile device recognition techniques);
	 collect, from a DM application executing on the user computer device state data of the user computer device (0018, an application on a mobile device captures and sends usage data, 0038-0040), 
	the state data representing a determination by the DM application during a currently occurring trip that the user computer device is in one of an inactive state, in which a user interface of the user computer device is locked (0028, usage data is collected in real-time, 0050, a usage event may be a locking or an unlocking of the electronic device, 0083),
	and an active state, in which the user interface of the user computer device is unlocked (0026, a usage event may be an access of the electronic device or application including an unlocking event of the electronic device, 0050, 0055, an unlocking of the electronic device may be considered a negative behavior, 0076, 0084); 
collect vehicle operation data of the vehicle while the dependent driver and the user computer device are inside the vehicle, the vehicle operation data including vehicle telematics data (0033-0034, record various telematics data, 0049, 0076-0077); 
	determine usage data of the user computer device by comparing the collected vehicle operation data to the collected state data of the user computer device (0018, 0021, correlated vehicle movement, 0039-0040, 0116-0117, 0123-0124), 
	wherein the usage data indicates a first duration that the user computer device was in the active state during the currently occurring trip and a second duration that the user computer device was in the inactive state during the currently occurring trip (0018, 0051, 0123-0124, duration, frequency and type of usage events, 0050, a usage event may be a locking or an unlocking of the electronic device);
	determine whether the dependent driver is eligible for a driving reward to be applied to the payment account associated with the dependent driver based on the second 221652-01033PATENTduration that the user computer device was in the inactive state during the currently occurring trip (0046, 0055-0056, determining that the user is qualified for a discount, 0065, 0087, 0107, rewarding the user based on analyzing the usage events and determining that the user did not interact with the electronic device during the trip),
	 and transmit a report to a computing device of the named insured, the report based on the usage data and indicating the driving reward (0023, reporting on accumulated premium savings, 0042, indicate the effects on the account to the user via the interface, 0059, 0061, 0065, 0068, see Fig. 3A, 350 and 3B, 355). 
Davis indicates rewarding a driver or drivers covered under an insurance policy for practicing safe driving habits (see 0124), Davis also indicates that this is accomplished through issuing rewards or discounts to the policyholder’s insurance account or to a general account such as a rewards account (0005), it is not clear whether or not the rewards are issued to a rewards account of the dependent, therefore it appears that Davis may not explicitly disclose, store, in the database, payment account information for a payment account of the dependent driver; however, Iqbal teaches a system and method for vehicle telematics and account management where a child’s driving is monitored and rewards are issued to an account of the child’s (see Iqbal at Col 4:11-26, rewards account, Col 7:17-21, Col 13:20-27, Col 15:49-53, maintains account information (e.g., auto-insurance policy account information) of parents and children, and maintains an account keeping track of points and/or money awarded to drivers for demonstrating good driving behavior, Col 18:18-21, Col 18:44-49, child account). The Examiner finds storing a dependent driver’s account information for purposes of rewarding the dependent driving to be applying a known technique to a known device method or product ready for improvement to yield predictable results.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the technique of storing a dependent driver’s account information for purposes of rewarding the dependent driving with the system and method of monitoring a dependent driver’s behavior and rewarding them for good driving behaviors as disclosed by Davis in order provide direct rewards to the dependent driver for practicing safe driving behaviors.

	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate issuing a reward to a user based on their driving behavior via communicating with the financial institution to pay the amount to the dependent driver’s bank account, credit or debit card as taught by Gore with the system and method of monitoring a dependent driver’s behavior and rewarding them for good driving behaviors as disclosed by Davis in view of Iqbal in order to motivate a user to improve their driving behaviors and reduce the risk of accidents by receiving a reward deposited into a payment account as taught by Gore at 0138.

	Claim 4: Davis in view of Iqbal and Gore discloses, The DM computing device of claim 1, wherein the inactive state includes the user computer device being in at least 

	Claim 5: Davis in view of Iqbal and Gore discloses, The DM computing device of claim 1, wherein the processor is further programmed to determine the driving reward by calculating a length of the inactive state during the currently occurring trip, and wherein the length is based upon at least one of distance and duration (Davis at 0044, 0051, frequency and duration of the usage events, 0055, 0087). 

	Claim 6: Davis in view of Iqbal and Gore discloses, The DM computing device of claim 1, wherein the processor is further programmed to cause a driving disincentive to be applied to the payment account associated with the dependent driver in response to determining that the user computer device was in the active state during the currently occurring trip, Davis discloses applying a surcharge to a driver’s insurance account based on usage events that occurred during a trip (see 0055), however it appears that Davis may not explicitly disclose a payment account associated with the dependent, Iqbal, however teaches a system and method for vehicle telematics and account management where a child’s driving is monitored and where rewards/penalties are added or subtracted to the account of the child’s (see Iqbal at Col 4:11-26, rewards account, Col 7:17-21, Col 13:20-27, Col 15:49-53, maintains account information of parents and children, Col 18:18-21, Col 18:44-49, Col 47:30-35, Col 49:43-67, rewards and penalties).


	Claim 7: Davis in view of Iqbal and Gore discloses, The DM computing device of claim 6, wherein the driving disincentive is at least one of a payment transfer out of the payment account associated with the dependent driver and a temporary hold on a payment card associated with the dependent driver, Davis discloses applying a surcharge to a driver’s insurance account based on usage events that occurred during a trip (see 0055), however it appears that Davis may not explicitly disclose a payment account associated with the dependent, Iqbal, however teaches a system and method for vehicle telematics and account management where a child’s driving is monitored and where rewards/penalties are added or subtracted to the account of the child’s (see Iqbal at Col 4:11-26, rewards account, Col 7:17-21, Col 13:20-27, Col 15:49-53, maintains account information of parents and children, Col 18:18-21, Col 18:44-49, Col 47:30-35, Col 49:43-67, rewards and penalties).
	The Examiner finds and understands that it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify 

	Claim 8: Davis in view of Iqbal and Gore discloses, The DM computing device of claim 1, wherein the driving reward is at least one of a credit applicable to an insurance payment account associated with the insurance policy covering the dependent driver and a direct deposit to the payment account associated with the dependent driver (Davis at 0044, applies the credit to a vehicle insurance policy account, 0063, 0079), it appears that Davis may not explicitly disclose a payment account associated with the dependent driver, however, Iqbal teaches a system and method for vehicle telematics and account management where a child’s driving is monitored and rewards are issued to an account of the child’s (see Iqbal at Col 4:11-26, rewards account, Col 7:17-21, Col 13:20-27, Col 15:49-53, maintains account information (e.g., auto-insurance policy account information) of parents and children, and maintains an account keeping track of points and/or money awarded to drivers for demonstrating good driving behavior, Col 18:18-21, Col 18:44-49, child account), as combined and under the same rationale as above. 

  

	Claim 10:  Davis in view of Iqbal and Gore discloses, The DM computing device of claim 1, wherein the processor is further programmed to generate the report, wherein the report includes information indicative of a length of the user computer device in the active state and the inactive state (Davis at 0059, 0068-0069, summary of usage events and associated effects to the account).

	Claim 11: Davis discloses, A computer-implemented method for monitoring driving behavior of a driver in real-time (see at least 0005, 0007, 0028), the method implemented using a driver monitoring 421652-01033 PATENT (DM) computing device (0090-0092 processor, memory), the DM computing device including a processor in communication with a memory device, the method comprising:
storing, in a database, insurance policy provisions for a vehicle (0044, 0096, policy processing application may interface with the data record storage to retrieve relevant information that the account processing application may use to manage user accounts, 0114), the insurance policy provisions identifying a named insured of an insurance policy covering the vehicle (0114, 0121, 0124, insurance policy cover the driver or drivers of the vehicle, 0138) and a dependent driver authorized to drive the vehicle (0023, youthful drivers, 0121, 0124);
	detecting a user computer device associated with the dependent driver inside the vehicle (0076, detects any connections to peripheral components or devices, 0102-0103, 0121, identifying the driver using mobile device recognition techniques);
	 collecting, from a DM application executing on the user computer device, state data of the user computer device (0018, an application on a mobile device captures and sends usage data, 0038-0040), 
	the state data representing a determination by the DM application during a currently occurring trip that the user computer device is in one of an inactive state, in which a user interface of the user computer device is locked (0028, usage data is collected in real-time, 0050, a usage event may be a locking or an unlocking of the electronic device, 0083), 	
	and an active state, in which the user interface of the user computer device is unlocked (0026, a usage event may be an access of the electronic device or application including an unlocking event of the electronic device, 0050, 0055, an unlocking of the electronic device may be considered a negative behavior, 0076, 0084); 
collecting vehicle operation data of the vehicle while the dependent driver and the user computer device are inside the vehicle, the vehicle operation data including vehicle telematics data (0033-0034, record various telematics data, 0049, 0076-0077); 
	determining usage data of the user computer device by comparing the collected vehicle operation data to the collected state data of the user computer device (0018, 0021, correlated vehicle movement, 0039-0040, 0116-0117, 0123-0124), 
	wherein the usage data indicates a first duration that the user computer device was in the active state during the currently occurring trip and a second duration that the user computer device was in the inactive state during the currently occurring trip (0018, 0051, 0123-0124, duration, frequency and type of usage events, 0050, a usage event may be a locking or an unlocking of the electronic device); 	
	determining whether the dependent driver is eligible for a driving reward to be applied to the payment account associated with the dependent driver based on the second duration that the user computer device was in the inactive state during the currently occurring trip (0046, 0055-0056, determining that the user is qualified for a discount, 0065, 0087, 0107, rewarding the user based on analyzing the usage events and determining that the user did not interact with the electronic device during the trip), 
	and transmitting a report to a computing device of the named insured, the report based on the usage data and indicating the driving reward (0023, reporting on accumulated premium savings, 0042, indicate the effects on the account to the user via the interface, 0059, 0061, 0065, 0068, see Fig. 3A, 350 and 3B, 355).  

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the technique of storing a dependent driver’s account information for purposes of rewarding the dependent driving with the system and method of monitoring a dependent driver’s behavior and rewarding them for good driving behaviors as disclosed by Davis in order provide direct rewards to the dependent driver for practicing safe driving behaviors.

	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate issuing a reward to a user based on their driving behavior via communicating with the financial institution to pay the amount to the dependent driver’s bank account, credit or debit card as taught by Gore with the system and method of monitoring a dependent driver’s behavior and rewarding them for good driving behaviors as disclosed by Davis in view of Iqbal in order to motivate a user to improve their driving behaviors and reduce the risk of accidents by receiving a reward deposited into a payment account as taught by Gore at 0138.

	Claim 14: Davis in view of Iqbal and Gore discloses, The computer-implemented method of claim 11, further comprising determining the driving reward by calculating a 

	Claim 15: Davis in view of Iqbal and Gore discloses, The computer-implemented method of claim 11, further comprising causing a driving disincentive to be applied to the payment account 621652-01033PATENTassociated with the dependent driver in response to determining that the user computer device was in the active state during the currently occurring trip Davis indicates applying a surcharge to a driver’s insurance account based on usage events that occurred during a trip (see 0055), however it appears that Davis may not explicitly disclose a payment account associated with the dependent, Iqbal, however teaches a system and method for vehicle telematics and account management where a child’s driving is monitored and where rewards/penalties are added or subtracted to the account of the child’s (see Iqbal at Col 4:11-26, rewards account, Col 7:17-21, Col 13:20-27, Col 15:49-53, maintains account information of parents and children, Col 18:18-21, Col 18:44-49, Col 47:30-35, Col 49:43-67, rewards and penalties).
	The Examiner finds and understands that it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the technique of rewarding or penalizing a child’s account as taught by Iqbal with the system and method of monitoring a dependent driver’s behavior and applying a surcharge to a driver’s account as disclosed by Davis to apply a disincentive to the 

	Claim 16: Davis in view of Iqbal and Gore discloses, The computer-implemented method of claim 15, wherein the driving disincentive is a payment transfer out of the payment account associated with the dependent driver and into an account associated with at least one of the DM computing device and an insurer provider of the insurance policy Davis indicates applying a surcharge to a driver’s insurance account based on usage events that occurred during a trip (see 0055), however it appears that Davis may not explicitly disclose a payment account associated with the dependent, Iqbal, however teaches a system and method for vehicle telematics and account management where a child’s driving is monitored and where rewards/penalties are added or subtracted to the account of the child’s (see Iqbal at Col 4:11-26, rewards account, Col 7:17-21, Col 13:20-27, Col 15:49-53, maintains account information of parents and children, Col 18:18-21, Col 18:44-49, Col 47:30-35, Col 49:43-67, rewards and penalties), as combined and under the same rationale as claim 15.

	Claim 17: Davis in view of Iqbal and Gore discloses, The computer-implemented method of claim 11, wherein the driving reward is at least one of a credit applicable to an insurance payment account associated with the insurance policy covering the dependent driver and a direct deposit to the payment account associated with the dependent driver (Davis at 0044, applies the credit to a vehicle insurance policy account, 

	Claim 18: Davis discloses, One or more non-transitory computer- readable storage media having computer-executable instructions embodied thereon for monitoring driving behavior of a driver in real-time (see at least, 0007-0008, 0028, 0111), wherein when executed by a processor, the computer-executable instructions cause the processor to (0090-0092 processor, memory): 
	store, in a database, insurance policy provisions for a vehicle(0044, 0096, policy processing application may interface with the data record storage to retrieve relevant information that the account processing application may use to manage user accounts, 0114), the insurance policy provisions identifying a named insured of an insurance policy covering the vehicle (0114, 0121, 0124, insurance policy cover the driver or drivers of the vehicle, 0138)  and a dependent driver authorized to drive the vehicle  (0023, youthful drivers, 0121, 0124); 

	 collect, from a DM application executing on the user computer device, state data of the user computer device (0018, an application on a mobile device captures and sends usage data, 0038-0040), 
	the state data representing a determination by the DM application during a currently occurring trip that the user computer device is in one of an inactive state, in which a user interface of the user computer device is locked (0028, usage data is collected in real-time, 0050, a usage event may be a locking or an unlocking of the electronic device, 0083), 	
	and an active state, in which the user interface of the user computer device is unlocked (0026, a usage event may be an access of the electronic device or application including an unlocking event of the electronic device, 0050, 0055, an unlocking of the electronic device may be considered a negative behavior, 0076, 0084); 721652-01033 
	PATENT collect vehicle operation data of the vehicle while the dependent driver and the user computer device are inside the vehicle, the vehicle operation data including vehicle telematics data (0033-0034, record various telematics data, 0049, 0076-0077); 
			determine usage data of the user computer device by comparing the collected vehicle operation data to the collected state data of the user computer device (0018, 0021, correlated vehicle movement, 0039-0040, 0116-0117, 0123-0124),
wherein the usage data indicates a first duration that the user computer device was in the active state during the currently occurring trip and a second duration that the user computer device was in the inactive state during the currently occurring trip (0018, 0051, 0123-0124, duration, frequency and type of usage events, 0050, a usage event may be a locking or an unlocking of the electronic device); 	
	determine whether the dependent driver is eligible for a driving reward to be applied to the payment account associated with the dependent driver based on the second duration that the user computer device was in the inactive state during the currently occurring trip (0046, 0055-0056, determining that the user is qualified for a discount, 0065, 0087, 0107, rewarding the user based on analyzing the usage events and determining that the user did not interact with the electronic device during the trip), 
	and transmit a report to a computing device of the named insured, the report based on the usage data and indicating the driving reward (0023, reporting on accumulated premium savings, 0042, indicate the effects on the account to the user via the interface, 0059, 0061, 0065, 0068, see Fig. 3A, 350 and 3B, 355).  
	Davis indicates rewarding a driver or drivers covered under an insurance policy for practicing safe driving habits (see 0124), Davis also indicates that this is accomplished through issuing rewards or discounts to the policyholder’s insurance account or to a general account such as a rewards account (0005), it is not clear whether or not the rewards are issued to a rewards account of the dependent, therefore it appears that Davis may not explicitly disclose, store, in the database, payment account information for a payment account of the dependent driver; however, Iqbal teaches a 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the technique of storing a dependent driver’s account information for purposes of rewarding the dependent driving with the system and method of monitoring a dependent driver’s behavior and rewarding them for good driving behaviors as disclosed by Davis in order provide direct rewards to the dependent driver for practicing safe driving behaviors.
	It appears that Davis in view of Iqbal may not explicitly disclose, the payment account issued by a financial institution that is a member of a transaction card interchange network; in response to determining that the dependent driver is eligible for the driving reward, automatically communicate, via the transaction card interchange network, with the financial institution that issued the payment account, wherein the communication electronically deposits monetary funds into the payment account in an amount corresponding to the driving reward; Gore, however discloses rewarding a user 
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate issuing a reward to a user based on their driving behavior via communicating with the financial institution to pay the amount to the dependent driver’s bank account, credit or debit card as taught by Gore with the system and method of monitoring a dependent driver’s behavior and rewarding them for good driving behaviors as disclosed by Davis in view of Iqbal in order to motivate a user to improve their driving behaviors and reduce the risk of accidents by receiving a reward deposited into a payment account as taught by Gore at 0138.

	Claim 20: Davis in view of Iqbal and Gore discloses, The computer-readable storage media of claim 18, wherein the computer-executable instructions further cause the processor to cause a driving disincentive to be applied to the payment account associated with the dependent driver in response to determining that the user computer device was in the active state during the currently occurring trip (0055, surcharge to an account for unlocking the electronic device, 0063).  Davis indicates applying a surcharge to a driver’s insurance account based on usage events that occurred during a trip (see 0055), however it appears that Davis may not explicitly disclose a payment account associated with the dependent, Iqbal, however teaches a 
	The Examiner finds and understands that it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the technique of rewarding or penalizing a child’s account as taught by Iqbal with the system and method of monitoring a dependent driver’s behavior and applying a surcharge to a driver’s account as disclosed by Davis to apply a disincentive to the dependent driver’s account for their device being in an active state in order to discourage distracted driving as taught by Iqbal at Col 4:27-35.


Claim 2-3, 12-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Iqbal and Gore, further in view of Hagemann et al (US 2015/0019873 A1), hereafter referred to as "Hagemann".

	Claim 2: Davis in view of Iqbal and Gore discloses, The DM computing device of claim 1, however where Davis discloses identifying the driver via facial recognition (0121) it appears that Davis may not explicitly disclose, wherein the processor is further 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the system and method of monitoring driver behavior and identifying a driver as disclosed by Davis in view of Iqbal and Gore with the authentication system of Hagemann in order to receive and compare biometric data of an individual to identify and determine whether or not the individual is an authorized or registered driver for the current driving trip. According 
	
Claim 3: Davis in view of Iqbal and Gore discloses, The DM computing device of claim 1, however it appears Davis may not explicitly disclose, wherein the processor is further programmed to continuously receive biometric data of the dependent driver from a biometric steering wheel during the currently occurring trip, Hagemann, however teaches a biometric authentication and identification system for autonomously permitting and preventing access or usage, and loading specific user settings, and preferences, for authentication performed repeatedly and continuously, an electronic device may incorporate any number of suitable biometric authentication systems to be used selectively or together to continuously authenticate a user (0026-0028, 0056). Examiner finds that using biometric steering wheel sensors to continuously authenticate a user is applying a known technique to a known device (method, or product).
Therefore the Examiner understands and finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the system and method for monitoring driver behavior and identifying a driver using biometric data of Davis in view of Iqbal and Gore with the authentication system of Hagemann in order to continuously receive biometric data of the dependent driver from a biometric steering wheel during the currently occurring trip. According to MPEP 2143(I) (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

	Claim 12: Davis in view of Iqbal and Gore discloses, The computer-implemented method of claim 11, however where Davis discloses identifying the driver via facial recognition (0121) it appears that Davis may not explicitly disclose, further comprising: receiving user biometric data of a vehicle user from a biometric input device associated with the vehicle; comparing the received user biometric data to a baseline biometric data stored in the memory device, the baseline biometric data including biometric data for at least one authorized driver of the vehicle; and determining, based upon the comparison, the vehicle user as the dependent driver of the currently occurring trip, the dependent driver being the at least one authorized driver of the vehicle, Hagemann, however teaches at 0026-0028, Electronic devices, and devices which embody electronic devices, having biometric authentication and identification systems for autonomously permitting and preventing access or usage, and loading specific user settings, preferences, see also 0036, 0056. Examiner understands that the authenticating of the driver performs the comparing and identifying of the authorized driver of the vehicle.  Examiner finds that obtaining and comparing biometric data of an individual to identify and determine whether or not the individual is an authorized or registered driver is applying a known technique to a known device (method, or process) ready for improvement.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the system and method of monitoring driver behavior and identifying a dependent driver as disclosed 

Claim 13: Davis in view of Iqbal and Gore discloses, The computer-implemented method of claim 11, however it appears that Davis may not explicitly disclose, further comprising continuously receiving biometric data of the driver from a biometric steering wheel during the currently occurring trip, Hagemann, however teaches a biometric authentication and identification system for autonomously permitting and preventing access or usage, and loading specific user settings, and preferences, for authentication performed repeatedly and continuously, an electronic device may incorporate any number of suitable biometric authentication systems to be used selectively or together to continuously authenticate a user (0026-0028, 0056). Examiner finds that using biometric steering wheel sensors to continuously authenticate a user is applying a known technique to a known device (method, or product).
Therefore the Examiner understands and finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the system and method for monitoring driver behavior and identifying a dependent driver as disclosed by Davis in view of Iqbal and Gore with the authentication system of Hagemann in order to continuously receive biometric data of 
 
	Claim 19: Davis in view of Iqbal and Gore discloses, The computer-readable storage media of claim 18, however where Davis discloses identifying the driver via facial recognition (0121) it appears that Davis may not explicitly disclose, wherein the computer-executable instructions further cause the processor to: receive user biometric data of a vehicle user from a biometric input device associated with the vehicle; compare the received user biometric data to a baseline biometric data, the baseline biometric data including biometric data for at least one authorized driver of the vehicle; and   determine, based upon the comparison, the vehicle user as the dependent driver of the currently occurring trip, the dependent driver being the at least one authorized driver of the vehicle. Hagemann teaches at 0026-0028, Electronic devices, and devices which embody electronic devices, having biometric authentication and identification systems for autonomously permitting and preventing access or usage, and loading specific user settings, preferences, see also 0036, 0056. Examiner understands that the authenticating of the driver performs the comparing and identifying of the authorized driver of the vehicle.  Examiner finds that obtaining and comparing biometric data of an individual to identify and determine whether or not the individual is an authorized or registered driver is applying a known technique to a known device (method, or process) ready for improvement.


Response to Amendments
Amendments to the claims do not change the Examiner’s interpretation of the claims under Broadest Reasonable Interpretation (BRI).
The amendments introduce new issues under 112(b).
Amendments to the Claim(s) overcome the previous rejections set forth by the Examiner under 35 USC 103, therefore the Examiner has entered new grounds of rejection as necessitated by the amendments.
The Applicant’s arguments are moot and do not apply to the current rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) claim 1, 11, and 18 are moot and do not apply to the current rejection.
The Applicant relies on the same arguments for depending claims 2-10 and 12-17, and 19-20 therefore the Examiner’s response to the Applicant’s arguments above applies to depending claims 2-10, 12-17 and 19-20.
Applicant's arguments filed 1/7/2022 have been fully considered but are moot and do not apply to the current rejection.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571)270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.G./
Examiner, Art Unit 3622

/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622